10
11
12
13
14
1'5
16
17
18
19
20
21
22

23

UNITED STATES DISTRICT COUR'I`
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, y
Plaintiff, Case No. MJ 19-1 10

v. DETENTION ORDER

SCOTT THOMAS VISNICI-I,

 

Defendant.

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142 (e)
and (f), and based upon the factual findings and statement of reasons for detention hereafter set
forth, finds that no condition or combination of conditions which the defendant can meet will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the community

F|ND|NGS OF FACT AND STATEMENT OF REASONS FOR DETENT|ON

(l) Defendant has been charged by complaint with possession of methamphetamine
with intent to distribute (two counts) and possession of heroin with intent to distribute
Defendant has prior criminal convictions for felony offenses The defendant has a history of
failure to appear; alleged criminal activity while under supervision, substance use history, and

extensive supervision noncompliance The Court received information about defendant’s

DETENTION ORDER - l

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

personal history, residence, family, community ties, employment history, financial status, health
and substance use. The defendant through his attorney made argument for release.

It is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,

from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

`(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined

shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

Officer.

DATED this __jZé: day of M 2019.
did // mr ‘Mc.,

PAULA L. MCCANDLIS
United States Magistrate Judge

DETENTION ORDER - 2

 

 

 

